 
Exhibit 10.1



March 30, 2011




Gabriel Matsliach (the “Executive”)
13 Stockton Drive
Voorhees, NJ 08043


Re:           Amendment to the Executive Employment and Severance Letter


Dear Gabriel:


Comverse, Inc. (the “Company”) and the Executive desire to amend and revise the
terms of the Executive Employment and Severance Letter dated June 1, 2010 (the
“Employment Letter”) to the extent set forth herein, and to embody the terms of
such modifications.  Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Employment Letter.
 
1.  
Sections 1 and 4 of the Employment Letter shall be modified by replacing the
references to “Senior Vice President, Global Products and Operations” with
“Senior Vice President, BSS Chief Products Officer.”

 
2.  
Section 1 of the Employment Letter shall be modified by replacing the references
to “Chief Executive Officer” with “Senior Vice President, BSS General Manager.”

 
3.  
Section 2 of the Employment Letter shall be modified by replacing the references
to “Chief Executive Officer” with “Chief Executive Officer and Senior Vice
President, BSS General Manager.”

 
4.  
A new sentence shall be added to the end of Section 1 that reads as follows:

 
“The Executive shall be a member of the most senior level management leadership
group, currently referred to as the Global Executive Team, and shall be entitled
to the benefits extended to members of such team, including travel policies and
executive bonus plans.”
 
4.  
Subject to the Executive’s continued employment with the Company, the Company
shall make the following retention payments to the Executive:  (i) a lump sum
payment of $160,000 on June 3, 2011 and (ii) a lump sum payment of $160,000 on
September 2, 2011, in each case, subject to withholding obligations in
accordance with past practice (collectively, the “Retention Payments”).  If,
prior to the payment of either of the Retention Payments, the Executive
terminates his employment without Good Reason or the Company terminates the
Executive’s employment with Cause, the Executive shall not be entitled to
payment of any unpaid Retention Payments.  If the Executive’s employment is
terminated by Executive for Good Reason, by the Company without Cause or due to
Executive’s death or disability, the Executive shall be entitled to payment of
any unpaid Retention Payments.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
[mm06-0110_logo.jpg]
 
5.  
If the Executive’s employment is terminated by the Company without Cause at any
time prior to September 1, 2012, other than a termination following or in
anticipation of a change in control (as defined in the ESPP) of the Company
after October 1, 2011, the amounts payable to the Executive pursuant to Section
6(c) and (d) shall be reduced by the aggregate amount of Retention Payments made
by the Company as of such date.

 
6.  
For purposes of clarity, “Good Reason” shall not include the Executive’s
appointment as Senior Vice President, BSS Chief Products Officer and the changes
in reporting, position, duties or responsibilities attendant thereto; provided,
however, “Good Reason” shall include any subsequent material diminution in the
Executive’s title, position or reporting status, duties or responsibilities.

 
7.  
Section 7 of the Employment Letter shall be modified by replacing the cross
reference to “Sections 5(a) through (e)” with “Sections 6(a) through (e)” and
the cross reference to “Sections 5(c) and (d)” with “Sections 6(c) and (d)”.

 
8.  
A new sentence shall be added after the end of the fifth sentence of Section 25
of the Employment Letter that reads as follows:

 
“In the event that the payment and benefits payable to the Executive would be
reduced as provided in this Section 25, then such reduction will be determined
in an manner which has the least economic cost to the Executive and, to the
extent the economic cost is equivalent, such payments or benefits will be
reduced in the inverse order of when the payments or benefits would have been
made to the Executive (i.e., later payments will be reduce first) until the
reduction specified is achieved.”
 
9.  
The Company shall pay for reasonable legal fees and expenses up to an amount of
$5,000 that the Executive has incurred in connection with the negotiation and
drafting of this letter.

 
10.  
This letter shall be binding upon and inure to the benefit of the Executive and
the Company and their respective successors, agents, heirs (in the case of the
Executive) and assigns.

 
11.  
The Employment Letter, as modified  by this letter and any plan, other
agreements or attachments referred to therein, contains the entire understanding
and agreement between the Company and the Executive concerning the subject
matter hereof and supersedes all prior agreements, understandings, discussions,
negotiations and undertakings, whether written or oral, with respect thereto
including, without limitation, any offer letters or employment agreements and
any nondisclosure, nonsolicitation, inventions and/or noncompetition agreements
between the Parties, other than Sections 4, 6, and 9 of Employment,
Non-Disclosure and Non-Competition Agreement between the Company and the
Executive dated as of January 1, 2003, which provisions shall continue to exist
and be binding upon the Executive.

 
 
Comverse, Inc.
200 Quannapowitt Parkway ٠ Wakefield, Massachusetts 01880
Telephone: 1+781-224-9000

 
 
2

--------------------------------------------------------------------------------

 


[mm06-0110_logo.jpg]

 
12.  
No provision in this letter may be amended unless such amendment is agreed to in
writing and signed by the Executive and an authorized officer of the
Company.  No waiver by either the Company or the Executive of any breach by the
other party of any condition or provision contained in this letter to be
performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent
time.  Any waiver must be in writing and signed by the Executive or an
authorized officer of the Company, as the case may be.

 
13.  
The parties hereto acknowledge and agree that each party (with an opportunity
for review by its or his counsel) negotiated the terms and provisions of this
letter and have contributed to its drafting.  Accordingly, (a) the rules of
construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this letter, and
(b) the terms and provisions of this letter shall be construed fairly as to all
parties hereto and not in favor of or against any party regardless of which
party was generally responsible for the preparation of this letter.  Except
where the context requires otherwise, all references herein to Sections,
paragraphs and clauses shall be deemed to be reference to Sections, paragraphs
and clauses of the Employment Letter, as amended by this letter.  The words
“hereof, “herein” and “hereunder” and words of similar import when used in the
Employment Letter shall refer to the Employment Letter, as amended by this
letter, as a whole and not to any particular provision of the Employment Letter.

 
14.  
This letter may be executed in two or more counterparts, and such counterparts
shall constitute one and the same instrument.  Signatures delivered by facsimile
shall be deemed effective for all purposes to the extent permitted under
applicable law.

 
15.  
This letter is governed by and construed and interpreted in accordance with the
laws of the State of New York without reference to principles of conflicts of
law unless superseded by federal law.  You agree that any suit, action or other
legal proceeding that is commenced to resolve any matter arising under or
relating to any provision of this letter shall be commenced only in a court of
the State of New York (or, if appropriate, a federal court located within the
State of New York), and you consent to the jurisdiction of such court.  Each
party shall be responsible for paying its own fees and expenses (including
reasonable attorney fees) in connection with any dispute under this letter.

 
[Remainder of Page Intentionally Left Blank]
 


 
 
 


 
Comverse, Inc.
200 Quannapowitt Parkway ٠ Wakefield, Massachusetts 01880
Telephone: 1+781-224-9000

 
 
3

--------------------------------------------------------------------------------

 


[mm06-0110_logo.jpg]



 

  Sincerely,        
 
/s/ Charles Burdick     Chief Executive Officer     Comverse, Inc.        

 
I have read the foregoing and agree to these terms of employment with Comverse,
Inc.





 /s/ Gabriel Matsliach  
Gabriel Matsliach
 
Date: 3/30/2011
 




 
 
 
 
 
 
 
 
 
 
 
 
 
Comverse, Inc.
200 Quannapowitt Parkway ٠ Wakefield, Massachusetts 01880
Telephone: 1+781-224-9000
 
 
4